DETAILED ACTION
	This rejection is in response to Amendments filed on 07/11/2022.
	Claims 1, 3-6, 8, 10-13, 15, 17-25 are currently pending and have been examined.
	Claims 2, 7, 9, 14, and 16 are cancelled.
	Claims 21-25 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710418315.1, filed on 06/06/2017.

Response to Arguments
Applicant’s arguments, see pages 10-11 and 14, filed 07/11/2022, with respect to 35 U.S.C. 112(b) rejection, 35 U.S.C. 112(f) claim interpretation, and 35 U.S.C. 101 (non-statutory) rejection to claims 15-20  have been fully considered and are persuasive.  The  35 U.S.C. 112(b), 35 U.S.C. 112(f), and 35 U.S.C. 101 (non-statutory) rejection to claims 15-20 have been withdrawn. 
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 11-14 of remarks filed 07/11/2022 that the prior art does not teach “building a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product” and “orchestrating, by a processor, the target content based on the product model and the information model to generate a product information deliverable that is customized based on the user-generated semantic content and the existing semantic content,” Examiner respectfully disagrees.
Bulgakov teaches “building a product model and an information model corresponding to a product description object class of the product model” because this reference teaches creating user ontological models that are incorporated into main ontological model with classes and definitions corresponding to user ontological objects in the user ontological model. (Bulgakov, FIG. 1A, [0048]; [0067]; [0171- 0172]; [0039]).
Bulgakov teaches “wherein the product description object class stores a product description object tree of an existing product” because this reference teaches that all concepts (e.g. classes) are represented as a tree structure which is a data structure and structures are stored in memory and have information about classes (Bulgakov, [0051]; [0052]; [0054]; [0068]; [0099]). 
Bulgakov teaches “a product information deliverable that is customized based on the user-generated semantic content and the existing semantic content” because this reference teaches that user instances and concepts may comprise text written by users. The user instances and concepts are introduced as a new user object that is assigned to an already existing concept in the main ontology to add user instances and concepts to the main ontologies. (Bulgakov, FIG. 15, [0167]; [0168]; [0049]; [0055]).
Bulgakov does not explicitly teach “orchestrating, by a processor, the target content based on the product model and the information model to generate a product information deliverable…”. However, Doughty is relied upon a secondary reference that teaches processing orchestration with model-driven automation where data models are directly integrated with automation to define new target types that can be associated with deliverable. (Doughty, [0019]; FIG. 3, [0035]; [0020]; [0011]; [0023]; [0032]).
With respect to applicant’s arguments on pages 14-15 of remarks filed on 07/11/2022 that the claims are not directed to certain methods of organizing human activity, Examiner respectfully disagrees. 
The claims are directed to certain methods of organizing human activity because the claims are directed to commercial interactions regarding obtaining and organizing target content based on user-generated semantic content and existing semantic content as well as and defining correspondences between product description objects and product information. Obtaining, organizing, and customizing product information based on user and existing content related to commercial interactions and sales activities since correspondences between product description object and product information are defined and target content including user-generated content and existing content is obtained and orchestrated. Therefore, the claims are directed to certain methods of organizing human activity.
With respect to applicant’s arguments on pages 15-17 of remarks filed on 07/11/2022 that the claims are directed to a practical application because the claims result in a specific output used to improve publishing systems and paragraph [0065] of Applicant’s specification states that orchestration efficiency is improved, Examiner respectfully disagrees. 
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. MPEP 2106.05(a).
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f).
The courts have also identified limitations that did not integrate a judicial exception into a practical application: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Paragraph [0065] of Applicant’s specification explicitly sets forth an improvement of improving orchestration efficiency but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), therefore the claim does not improve technology. How is orchestration efficiency improved? A specific way of achieving a result, in this case a specific output, is not a stand-alone consideration in Step 2A Prong Two. How is a publishing system improved based on this specific output? Further clarification is necessary to fully understand how efficiency of orchestration and a publication system is improved. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-13, 15, 17-25  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1, 3-6, and 21-22 are directed to a method, claims 8, 10-13, and 23-24 are directed to a system, and claims 15, 17-20, and 25 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth obtaining, organizing target content and defining products, in the following limitations:
defining a one-to-one correspondence between product description objects and product information components;
obtaining target content…
wherein the target content comprises user-generated semantic content and existing semantic content, wherein the user- generated semantic content comprises updated semantic content that differs from the existing semantic content; and 
orchestrating,…,… the target content based on the product model and the information model …
The above-recited limitations set forth an arrangement for obtaining and organizing target content based on user-generated content. This arrangement amounts to certain methods of organizing human activity such as managing personal behavior or relationships based on obtaining and organizing user generated content and commercial interactions involving defining relations between product description objects and product information.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
building a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product;…a cloud service apparatus,… to generate a product information deliverable that is customized based on the user-generated semantic content and the existing semantic content … (claims 1);
A cloud service apparatus, comprising: a processor; and a memory coupled to the processor and configured to store instructions for execution by the processor, wherein the instructions instruct the processor to cause the cloud service apparatus to: build a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product (claim 8);
The cloud service apparatus (claims 10-13);
 A non-transitory computer storage medium, storing a computer program, wherein when the computer program is executed by a processor to perform a method, the method comprising: building a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product (claim 15);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In regards to the dependent claims, dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
building a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product;…a cloud service apparatus,… to generate a product information deliverable that is customized based on the user-generated semantic content and the existing semantic content … (claims 1);
A cloud service apparatus, comprising: a processor; and a memory coupled to the processor and configured to store instructions for execution by the processor, wherein the instructions instruct the processor to cause the cloud service apparatus to: build a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product (claim 8);
The cloud service apparatus (claims 10-13);
 A non-transitory computer storage medium, storing a computer program, wherein when the computer program is executed by a processor to perform a method, the method comprising: building a product model and an information model corresponding to a product description object class of the product model, wherein the product description object class stores a product description object tree of an existing product (claim 15);
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgakov et al. (US Pub. No. 20160224542 A1, hereinafter “Bulgakov”) in view of Doughty et al. (US Pub. No. 20140337865 A1, hereinafter “Doughty”).

Regarding claims 1, 8, and 15 
Bulgakov discloses a product material integration and orchestration method, comprising: 
building a product model and an information model corresponding to a product description object class of the product model, (Bulgakov, FIG. 1A, [0048]: collect of text;  [0067]:  a user ontological model is created and incorporated into main ontological model; [0171]:classes and definitions corresponding to the user ontological objects in the user ontological model; [0172]: definitions used to define objects; [0039]:  creation of user ontological models), 
wherein the product description object class stores a product description object tree of an existing product (Bulgakov, [0051]: A concept is a class; [0052]: all concepts (e.g. classes) represented as a tree structure; [0054]: user concept structures that are stored in memory and have information about concepts; [0068]: semantic hierarchy may be organized in the form of a tree, at the nodes of which are found the semantic classes (SC)—universal ones (common to all languages; [0099]:  data structure which is a tree structure; [0041]: user ontological objects include the names of the products);  
defining a one-to-one correspondence between product description objects and product information components (Bulgakov, [0041]: user ontological objects include the names of the products; [0171] :generate definitions of classes and terms corresponding to the user ontological objects ; [0172]: definitions used to define objects); 
obtaining target content at a …service apparatus, wherein the target content comprises user-generated semantic content and existing semantic content, wherein the user- generated semantic content comprises updated semantic content that differs from the existing semantic content; ….… a product information deliverable that is customized based on the user-generated semantic content and the existing semantic content (Bulgakov, FIG. 15, [0167]: user-provided text; [0168]: receiving from a user definitions of user ontology such as instances and concepts (e.g. text written by user); [0049]: expand the main ontologies already existing in the system and add user concepts and instances to the main ontologies; [0055]: when introducing a new user ontological object (a user instance or a user concept), to indicate which already existing concept in the main or user ontology the new ontological object is to be assigned);
Bulgakov teaches service apparatus but does not explicitly teach cloud service apparatus as well as
However, Doughty teaches that it is known to include:
cloud service apparatus (emphasis added) (Doughty, [0015-0016]:cloud architecture; [0053]) ; 
orchestrating, by a processor, the target content based on the product model and the information model to generate a product information deliverable … (Doughty, [0019]: process orchestration with model-driven automation; FIG. 3, [0035]: identify a creation of a new target type in the orchestrator; [0020]: models are directly integrated with automation; [0011]: new target type can be associated with deliverable; [0023]: process orchestrator engine perform automated arrangement, coordination, and management; [0032]: processor).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bulgakov with Doughty to include the aforementioned limitations since such a modification would be predictable. Specifically, Bulgakov would continue to teach target content except that now target content is orchestrated based on models to obtain information and using the cloud according to the teachings of Doughty since orchestration automates arrangement of complex computer systems. (Doughty, [0003]). This is a predictable result of the combination. 

Regarding claims 3, 10, and 17 
The combination of Bulgakov with Doughty teaches the method according to claim 1, wherein in response to the target content comprising the user-generated semantic content, the obtaining the target content comprises: obtaining a newly-added product description object class from a user; determining a first information component content model corresponding to the newly-added product description object class; determining a first user-generated content (UGC) component based on the first information component content model; and obtaining the user-generated semantic content based on the first UGC component, wherein the user-generated semantic content comprises semantic content newly written by the user or 3semantic content rewritten by the user (Bulgakov, [0039]: creation of user ontological models which can supplement existing main ontological model with new user subclasses; [0055]: a new user ontological object; [0132]: If a corresponding syntactic form is found in the surface model for the corresponding lexical meaning, the selected lexical meaning can be used as the core of a new component; [0133]: obtain components; [0072]:  all components of a term must be described within the term core's model; [0036]: user-provided text; [0083]: semantic dictionary and semantic class; [0084]:  natural language string containing the text of the user term or user semantic or lexical class). 
 


Regarding claims 4, 11, and 18 
The combination of Bulgakov with Doughty teaches the method according to claim 1, wherein in response to the target content comprising the user-generated semantic content, the obtaining target content comprises: obtaining a product description object newly added by a user; determining a second information component content model corresponding to the product description object; determining a second UGC component based on the second information component content model; and obtaining the user-generated semantic content based on the second UGC component, wherein the user-generated semantic content comprises semantic content newly written by the user or semantic content rewritten by the user (Bulgakov, [0009] and [0183]: new generated information objects  and second information object; [0039]: creation of user ontological models which can supplement existing main ontological model with new user subclasses; [0055]: a new user ontological object; [0132]: If a corresponding syntactic form is found in the surface model for the corresponding lexical meaning, the selected lexical meaning can be used as the core of a new component; [0133]: obtain components; [0072]:  all components of a term must be described within the term core's model; [0036]: user-provided text; [0084]:  natural language string containing the text of the user term or user semantic or lexical class; [0075]: semantic dictionary).  


Regarding claims 21, 23, and 25
The combination of Bulgakov with Doughty teaches the method according to claim 1, further comprising: receiving user input that modifies the product description object tree of the existing product, wherein the modification to the product description object tree comprises a modification to a logic layer of the product description object tree that automatically filters customized product information corresponding to the product description object tree. [0182]: identify at step 8008 a sub-tree or fragment of semantic-syntactic tree that matches a pattern of nodes using ontological rules from the main ontological model 108. This pattern of nodes may contain a node referring to an information object that was created based on in the user ontological model (107, 314) and may allow to generate other information objects; [0186]: accessing a semantic-syntactic tree generated from the user-provided text with usage of user semantic dictionary and main semantic dictionary; [0143]: The semantic-syntactic trees are processed by information extraction module 113. Extraction (ontological) rules are applied to semantic-syntactic trees to extract information. Extraction rules are created manually. Each semantic-syntactic tree is analyzed to identify a sub-tree or fragment of semantic-syntactic tree which is matched with pattern of nodes from extraction rules; [0144]; The interpreter of the information extraction rules: the left-hand side (or condition side) of a rule in the system may contain the so-called object conditions, which imply that an information object of a certain type must be assigned to a certain parse tree node for the successful application of the rule. If such an object is found it can be accessed and modified during the application of the right-hand side of the rule; [0145]: Extraction rules allow to determine the property of extracted information objects and value of this property; [0176]: Ontological rules are used to extract information from semantic-syntactic trees (as shown in FIGS. 10A and 10B). 


Regarding claims 22 and 24 
The combination of Bulgakov with Doughty teaches the method according to claim 1, further comprising publishing the product information deliverable as a user-customized product information deliverable (Bulgakov, [0049]: present information by user in definition and  add user concepts and instances to the main ontologies; FIG. 17, [0188]: receiving from a user a definition of semantic to generate a dictionary based on the received user definition).


Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgakov with Doughty as applied to claim 1 above, and further in view of Alexander (US Patent No. 6732331B1, hereinafter “Alexander”).

Regarding claims 5, 12, and 19 
The combination of Bulgakov with Doughty teaches the method according to claim 1, as well as: wherein in response to the target content comprising the existing semantic content, the obtaining the target content comprises: obtaining non-semantic content; and (Bulgakov, [0103]: If unit (word) is unknown then process of dividing the certain unit (word) into possible lemmas and generating possible variants of word inflexions. If one of these generated word inflexion variants matches with natural language string in the source text of the sentence, so the user lexical class from user semantic dictionary to this unit (word) in the sentence is attributed; [0173]: generating possible variants of the unknown word; [0048]: word not defined by system; [0713]: word unknown to system that was introduced by user; [0153]: assign semantic class unknown for new word).
The combination of Bulgakov with Doughty teaches non-semantic content and semantic content but does not explicitly teach:
converting the non-semantic content into the existing semantic content.
However, Alexander teaches that it is known to include: 
converting the non-semantic content into the existing semantic content (Alexander, C5, L5-10: converts data based on one template into data based on another template).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bulgakov and Doughty with Alexander to include the aforementioned limitations since such a modification would be predictable. Specifically, Bulgakov and Doughty would continue to teach non-semantic content and existing semantic content except that now non-semantic content is converted into existing semantic content according to the teachings of Alexander since this would allow for easy modification of data. (Alexander, C2, L1-45). This is a predictable result of the combination. 



Regarding claims 6, 13 and 20 
The combination of Bulgakov, Doughty, and Alexander teaches the method according to claim 5, as well as: wherein the converting the non- semantic content into the existing semantic content comprises: determining the product description object tree of the non-semantic content; determining a product information component model that corresponds to a newly-added product description object class of the non-semantic content and that is customized by a user; (Bulgakov, [0166]: identify semantic ambiguity of language; [0099]:  syntactic models of one or more potential lexical meanings of the particular word and form a syntactic tree structure of the sentence; [0713]: word unknown to system that was introduced by user; [0153]: assign semantic class unknown for new word; [0051-0052]:  concepts in an ontology can be represented as a tree structure; [0186]: accessing a semantic-syntactic tree generated from the user-provided text. The semantic-syntactic tree may include a plurality of connected nodes with identifier from the user ontological model; [0173]: generating variants of the unknown word; [0048]: word not defined by system; [0101]:  determines the semantic meanings of the elements of the sentence; [0079]: translates text).
Bulgakov and Doughty teach the non-semantic content and the existing semantic content but do not explicitly teach:
converting a first information deliverable template of the non-semantic content into a second information deliverable template based on the newly-added product description object class; and 
converting the non-semantic content into the existing semantic content based on the product description object tree, the product information component model, and the second information deliverable template.
However, Alexander teaches that it is known to include:
converting a first information deliverable template of the non-semantic content into a second information deliverable template based on the newly-added product description object class (Alexander, C3, L5-15: base template characterizing one or more data entry controls that are formed into classes; C5, L5-10: converts data based on one template into data based on another template); 
converting the non-semantic content into the existing semantic content based on the product description object tree, the product information component model, and the second information deliverable template (Alexander, C5, L5-10: converts data based on one template; C6, L15-35: content structured based on tree corresponding to template; C10, L65-67: template converted in accordance with model).
The motivation to combine Bulgakov, Doughty, and Alexander is the same as set forth above in claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Maida-Smith et al. (US 20120198513 A1) related to a hierarchical class tree based on user input to control access to user content and non-patent literature related to semantic cloud services with orchestration while composing a solution cited as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625                                 

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625